Pope, Judge.
Robert Thomas Muncey was charged with one count of speeding and one count of DUI. He was convicted on both counts. Based upon the state’s failure to allege any date in the second count, Muncey moved for directed verdict which was denied and later filed a motion in arrest of judgment which was also denied. He now brings this appeal.
Muncey’s sole enumeration of error is the failure of the state to set forth in the accusation the date of the offense of DUI alleged in Count 2. The accusation states in pertinent part: “... Robert Thomas Muncey is guilty of the offense of MISDEMEANOR, for that the said accused in the said Cobb County on the 22nd day of July, 1980, did unlawfully then and there commit the offense (s) of Speeding... [and] . . . Driving Under the Influence ... of alcohol . . .” The foregoing accusation clearly sets forth the date of both offenses as July 22,1980. *462Therefore, Muncey’s enumeration of error is without merit.
Decided September 13, 1982.
George W. Darden, for appellant.
Herbert A. Rivers, Solicitor, for appellee.

Judgment affirmed.


Deen, P. J., and Sognier, J., concur.